                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 1 of 9 Page ID #:6670




                                                            1   AKERMAN LLP
                                                                ELLEN S. ROBBINS (SBN 298044)
                                                            2   ALICIA Y. HOU (SBN 254157)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: alicia.hou@akerman.com
                                                            5   Email: ellen.robbins@akerman.com
                                                            6   LAWRENCE D. SILVERMAN (admitted pro hac vice)
                                                                98 Southeast Seventh Street, Suite 1100
                                                            7   Miami, FL 33131
                                                                Telephone: (305) 374-5600
                                                            8   Facsimile: (305) 374-5095
                                                                Email: lawrence.silverman@akerman.com
                                                            9
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                           10   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                           11   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Email: colin.barnacle@akerman.com
                LOS ANGELES, CALIFORNIA 90071




                                                                Email: adrienne.scheffey@akerman.com
                                                           13
AKERMAN LLP




                                                                Attorneys for Defendant
                                                           14   THE GEO GROUP, INC.
                                                           15
                                                                                      UNITED STATES DISTRICT COURT
                                                           16
                                                                      CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           17
                                                           18   RAUL NOVOA, JAIME CAMPOS                    Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           19   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated
                                                           20
                                                                                Plaintiff,                  DEFENDANT THE GEO GROUP,
                                                           21                                               INC.’S MOTION TO COMPEL
                                                                      vs.                                   PRODUCTION OF DOCUMENTS
                                                           22                                               AND FURTHER RESPONSES
                                                                THE GEO GROUP, INC.,
                                                           23                                               Hearing Date:     October 2, 2020
                                                                                Defendant.                  Time:             2:00 p.m.
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                        i              Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                               FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 2 of 9 Page ID #:6671



                                                                THE GEO GROUP, INC.,
                                                            1
                                                            2                   Counter-Claimant,          TAC Filed:         September 16, 2019
                                                                      vs.                                  SAC Filed:         December 24, 2018
                                                            3                                              FAC Filed:         July 6, 2018
                                                                RAUL NOVOA, JAIME CAMPOS                   Complaint Filed:   December 19, 2017
                                                            4   FUENTES, ABDIAZIZ KARIM, and               Trial Date:        February 2, 2021
                                                                RAMON MANCIA, individually and on
                                                            5   behalf of all others similarly situated,
                                                            6                   Counter-Defendant.
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                        ii             Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                               FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 3 of 9 Page ID #:6672




                                                            1                                  NOTICE OF MOTION
                                                            2         In accordance with this Court's September 23, 2020 Order Extending Discovery
                                                            3   Motion Deadline to October 2, 2020 and Setting Briefing Schedule on Outstanding
                                                            4   Discovery Issues, Defendant The GEO Group, Inc. hereby moves to compel
                                                            5   production of documents and further responses to discovery. This Motion is based on
                                                            6   this Notice of Motion, the Memorandum of Points and Authorities below, the
                                                            7   anticipated arguments of counsel at hearing, the files and pleadings in this action, and
                                                            8   any other matter deemed appropriate by this Court.
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Dated: September 30, 2020                    AKERMAN LLP
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                                                                             By:   /s/ Ellen S. Robbins
                                                           14                                                      Ellen S. Robbins
                                                                                                                   Alicia Y. Hou
                                                           15                                                      Adrienne Scheffey
                                                                                                                   Attorneys for Defendant
                                                           16                                                      THE GEO GROUP, INC.
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                        1              Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                               FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 4 of 9 Page ID #:6673




                                                            1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                            2   I.      INTRODUCTION.
                                                            3           Defendant The GEO Group, Inc. (“GEO”) brings this Motion to address the
                                                            4   numerous deficiencies in Plaintiffs' responses to GEO's discovery in this matter. This
                                                            5   Motion follows multiple efforts to meet and confer on the issues outlined below since
                                                            6   early September.1 To date, the issues presented in this Motion remain unresolved.
                                                            7   Accordingly, GEO asks that this Court compel Plaintiffs to comply with their basic
                                                            8   discovery obligations by producing the documents and information requested below.
                                                            9   II.     LEGAL ARGUMENT
                                                           10           A.       Plaintiffs Should Be Compelled to Produce All Documents Relating
                                                           11                    to Their Expert Witnesses as Required by Fed. R. Civ. P. 26.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12           Under Rule 26, a party must produce a complete statement of all opinions their
                LOS ANGELES, CALIFORNIA 90071




                                                           13   expert witnesses will express and the basis and reasons for them, as well as the facts
AKERMAN LLP




                                                           14   or data considered by the witnesses in forming them and any exhibits that will be used
                                                           15   to summarize or support them. Fed. R. Civ. P. 26. Further, Fed. R. Civ. P. 26
                                                           16   requires a party to disclose the expert witnesses' qualifications, including a list of all
                                                           17   publications authored in the previous 10 years; a list of all other cases in which, during
                                                           18   the previous four years, the witnesses testified as an expert at trial or by deposition;
                                                           19   and a statement of the compensation to be paid for the study and testimony in the case.
                                                           20   Id.
                                                           21           Consistent with this rule, this Court previously held that experts must produce
                                                           22   and disclose all documents relied upon as part of their report. ECF 315. GEO did so.
                                                           23   Subsequently, Plaintiffs refused to produce documents relied upon by their experts
                                                           24
                                                                1
                                                                  On September 4, 2020, GEO sent Plaintiffs correspondence outlining in detail the deficiencies in Plaintiffs' discovery
                                                           25   responses and document productions, which Plaintiffs summarily dismissed claiming disingenuously that Plaintiffs had
                                                                fulfilled their discovery obligations. On September 14, 2020, the parties engaged in extensive correspondence via email
                                                           26   regarding production of Plaintiffs' expert witness documents; ultimately Plaintiffs refused to comply with their
                                                                production obligations and produced only four retainer agreements, not the key documents sought in GEO's expert
                                                           27   subpoenas. Conferral on these issues continued on September 21, 2020 in written correspondence and during the
                                                                September 22, 2020 discovery conference. The issues regarding the deficiencies in Ms. Schlanger’s testimony were
                                                           28   discussed at length during her deposition on September 25, 2020. The parties met and conferred again regarding all of
                                                                these issues via telephonic conference on September 30, 2020.
                                                                                                                           2                        Case No. 5:17-cv-02514-JGB-SHKx
                                                                  DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                                               FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 5 of 9 Page ID #:6674




                                                            1   (despite accepting service of subpoenas for the same).2 As a result, GEO learned
                                                            2   during the depositions of Plaintiffs' experts that a number of documents that are
                                                            3   necessary for its analysis of Plaintiffs' experts reports and potential biases were not in
                                                            4   fact produced. Indeed, during the deposition of Dr. Childers, GEO learned for the first
                                                            5   time that Mr. Childers had testified as an expert witness on prior occasions within the
                                                            6   past five years. While this information should have been disclosed as part of his initial
                                                            7   report, it remains relevant. Likewise, GEO learned during the deposition of Ms.
                                                            8   Schlanger that she had direct communications with a former DHS official to reach a
                                                            9   conclusion in her report. Those communications were never disclosed. This
                                                           10   information also should have been disclosed with Ms. Schlanger’s initial report.
                                                           11   Accordingly, GEO seeks an order from this Court requiring Plaintiffs to produce all
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   information relied upon by each of their experts, including, but not limited to:
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14        A list of Mr. Childers' prior engagements as an expert witness; 3

                                                           15        Documents relied upon by Mr. Childers and not disclosed, including the
                                                           16         spreadsheet he testified about during his deposition;
                                                           17        Native spreadsheets used by Mr. Childers detailing the calculations upon which
                                                           18         he relied in reaching his conclusions;
                                                           19        Ms. Schlanger’s email communications with Ms. Claire Trickler McKnulty as
                                                           20         disclosed for the first time in her deposition;4
                                                           21
                                                                     A list of all documents considered by Ms. Schlanger, including those she
                                                           22         described in her deposition as not helpful to her report;
                                                           23
                                                           24
                                                           25   2
                                                                  GEO served subpoenas on Plaintiffs’ experts on September 3, 2020. Plaintiffs responded with objections and provided
                                                                only retainer agreements for their four experts, not the key documents sought in the subpoena.
                                                           26   3
                                                                  Plaintiffs indicated that failure to produce this was an oversight and that they would provide this list; however, despite
                                                                the fact that the deposition of Dr. Childers occurred on September 21, 2020, plaintiffs have still not provided the list
                                                           27   (although plaintiffs have reiterated that they intend to provide it). GEO raises this issue to preserve it before the deadline.
                                                                4
                                                                  Again here, plaintiffs indicated that they would follow up and produce these documents; however to date, plaintiffs
                                                           28   have not produced these communications. Plaintiffs indicated that they followed up again on September 30. GEO raises
                                                                this issue to preserve it before the deadline.
                                                                                                                               3                         Case No. 5:17-cv-02514-JGB-SHKx
                                                                  DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                                                  FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 6 of 9 Page ID #:6675




                                                            1       All documents relied upon by each of plaintiffs' experts that were not
                                                                     previously disclosed.
                                                            2
                                                                      B.    Plaintiffs Should Be Compelled to Produce Tax Returns and Other
                                                            3
                                                                            Income Related Information.
                                                            4
                                                                      On July 31, 2020, GEO propounded requests for production on Plaintiffs
                                                            5
                                                                seeking documents evidencing Plaintiffs' income and tax information as follows:
                                                            6
                                                            7         Request For Production No. 20: Any evidence of income Plaintiffs earned
                                                                      outside of the Adelanto Facility.
                                                            8
                                                            9         Request For Production No. 21: Copies of Plaintiffs' federal and state income
                                                                      tax returns, including all schedules, worksheets, W-2 forms and 1099s for 2010
                                                           10         to present.
                                                           11
                                                                      Request For Production No. 27: All documents evidencing any claims for
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                      benefits under any state or federal program for disability, low income,
                                                           13         unemployment, or other public benefit that Plaintiffs received.
AKERMAN LLP




                                                           14
                                                                      All four named Plaintiffs, though served separate requests for production,
                                                           15
                                                                answered identically, asserting that GEO's Requests sought information outside the
                                                           16
                                                                scope of discovery under FRCP 26(b)(1) and that Plaintiffs "[do] not understand what
                                                           17
                                                                information is being sought in this Request." Although GEO conferred with Plaintiffs
                                                           18
                                                                and requested that they review their responses and produce the requested documents
                                                           19
                                                                well before the close of discovery, Plaintiffs have produced nothing.
                                                           20
                                                                      The documents GEO requests are limited in scope and unquestionably are
                                                           21
                                                                relevant to the issues of Plaintiffs' damages and whether Plaintiffs' were "employees"
                                                           22
                                                                for purposes of California's wage and hour laws. See Donovan v. Kentwood Dev. Co.,
                                                           23
                                                                549 F. Supp. 480, 488 (D. Md. 1982) (damages for minimum wage violations are
                                                           24
                                                                calculated by determining the difference between the amount the minimum wage and
                                                           25
                                                                overtime wage requirements guarantee and the total amount of wages and other credits
                                                           26
                                                                received on a weekly basis); see also See Cortez v. Purolator Air Filtration Prod. Co.,
                                                           27
                                                                23 Cal. 4th 163, 177 (2000) (benefits received are relevant for purposes of calculating
                                                           28
                                                                                                        4              Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                               FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 7 of 9 Page ID #:6676




                                                            1   damages); see also Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903, 961
                                                            2   (2018) ("employee" status for wage and hour purposes depends on the nature of the
                                                            3   work and overall arrangement between the parties, and whether "the worker
                                                            4   customarily engaged in an independently established trade, occupation, or business of
                                                            5   the same nature as the work performed for the hiring entity").
                                                            6         Further, documents showing evidence of income plaintiffs earned outside of the
                                                            7   Adelanto Facility are indisputably relevant to the issue of whether plaintiffs should be
                                                            8   considered employees, and to demonstrate how the amounts plaintiffs actually earned
                                                            9   outside of the Adelanto Facility compare to the amounts plaintiffs' experts opine they
                                                           10   should have received for work allegedly performed. There is a compelling need for
                                                           11   plaintiffs tax documents, as they are relevant to demonstrate whether plaintiffs
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   reported their VWP stipend as wages on their tax returns, which directly relates to the
                LOS ANGELES, CALIFORNIA 90071




                                                           13   issue of whether plaintiffs considered themselves to be employees or to have received
AKERMAN LLP




                                                           14   renumeration. And benefits-related documents are relevant to plaintiffs' unjust
                                                           15   enrichment claim by demonstrating plaintiffs' income status outside the Adelanto
                                                           16   Facility. Benefits documents may also provide helpful information about Plaintiffs’
                                                           17   ability to obtain work outside of the facility, including disability status and
                                                           18   unemployment status. Certainly, Plaintiffs cannot claim in good faith to have expected
                                                           19   a job paying the prevailing wage rates if their records show they applied for disability
                                                           20   or unemployment status when not housed at Adelanto. Finally, depending upon the
                                                           21   benefits received, these documents may also shed light on Plaintiffs’ claims for lost
                                                           22   wages.
                                                           23         Here, GEO's requests are not unduly burdensome, overly broad, or
                                                           24   disproportional to the needs to the case. The information GEO has requested is both
                                                           25   relevant to the subject matter of this lawsuit and calculated to lead to the discovery of
                                                           26   admissible evidence that would assist in resolving material class issues in this case.
                                                           27   Accordingly, this Court should compel Plaintiffs to produce documents responsive to
                                                           28   Requests Nos. 20, 21 and 27 without further delay.
                                                                                                        5              Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                               FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 8 of 9 Page ID #:6677




                                                            1           C.       Plaintiffs Should Be Compelled to Resolve the Touhy Issues Relating
                                                            2                    to the Testimony of Ms. Schlanger.
                                                            3           Prior to Ms. Schlanger’s deposition, the Parties received a letter from DHS
                                                            4   indicating that her testimony had not been authorized by DHS to be submitted to a
                                                            5   Court. Specifically, DHS stated that Ms. Schlanger’s testimony had not been
                                                            6   authorized under United States ex. rel. Touhy v. Ragen, 340 U.S. 462 (1951). DHS
                                                            7   further explained that Ms. Schlanger’s testimony had not been cleared by the ethics
                                                            8   department of DHS. In light of this letter, GEO asked Plaintiffs’ counsel and the
                                                            9   deponent if they were able to continue with the deposition or if, instead, it needed to
                                                           10   be rescheduled. Plaintiffs stated they did not believe the Touhy regulations asserted in
                                                           11   the letter covered her deposition testimony. Plaintiffs also took the position that if
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Touhy applied, it was GEO’s obligation to obtain Touhy authorization as the party
                LOS ANGELES, CALIFORNIA 90071




                                                           13   seeking to submit her testimony to the Court.5 Because the deponent and Plaintiffs did
AKERMAN LLP




                                                           14   not believe DHS’s objection prevented them from providing deposition testimony,
                                                           15   GEO proceeded with the deposition. Nevertheless, the witness and Plaintiffs' counsel
                                                           16   objected numerous times to questions on the basis of Touhy. As a result, Plaintiffs
                                                           17   used the Touhy regulations to impede testimony contrary to their own representations
                                                           18   at the outset of the deposition. In addition, rather than simply marking answers
                                                           19   confidential for review by ICE, the witness refused to answer questions she believed
                                                           20   touched upon Touhy, requiring GEO to hold the deposition open. Accordingly, GEO
                                                           21   seeks an order from this Court that Plaintiffs address and resolve the Touhy issues
                                                           22   related to Ms. Schlanger’s proposed testimony in this case and an order that GEO be
                                                           23   permitted to re-depose Ms. Schlanger for no more than three hours after the Touhy
                                                           24   issues are resolved.
                                                           25
                                                           26
                                                           27
                                                           28   5
                                                                 Of course, GEO does not seek to introduce Ms. Schlanger’s testimony to this Court absent introduction by Plaintiffs,
                                                                and therefore Plaintiffs hold the Touhy burden.
                                                                                                                        6                      Case No. 5:17-cv-02514-JGB-SHKx
                                                                  DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                                                FURTHER RESPONSES
                                                   Case 5:17-cv-02514-JGB-SHK Document 332 Filed 09/30/20 Page 9 of 9 Page ID #:6678




                                                            1         III.   CONCLUSION
                                                            2         In light of the foregoing, this Court should grant GEO's Motion to Compel
                                                            3   Production of Documents and Further Responses and issue an order compelling
                                                            4   Plaintiffs to comply with their discovery obligations by producing the documents and
                                                            5   information requested herein.
                                                            6
                                                            7
                                                            8   Dated: September 30, 2020                  AKERMAN LLP
                                                            9                                              By:    /s/ Ellen S. Robbins
                                                           10                                                     Ellen S. Robbins
                                                                                                                  Alicia Y. Hou
                                                           11                                                     Adrienne Scheffey
                                                                                                                  Attorneys for Defendant
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                                                  THE GEO GROUP, INC.
                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                        7              Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT THE GEO GROUP, INC.’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
                                                                                               FURTHER RESPONSES
